Citation Nr: 1535998	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the cervical spine with spinal fusion rated as 20 percent disabling prior to April 1, 2011 and 30 percent disabling from April 1, 2011. 

2.  Entitlement to a higher initial evaluation for radiculopathy of the left upper extremity rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for radiculopathy of the right upper extremity, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from August 1977 to August 1999.  The current matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a disability rating in excess of 20 percent for the cervical spine disability.  [A September 2000 rating decision initially assigned the 20 percent rating under the former Diagnostic Code 5242, and the 20 percent rating included the manifestations of C4-5 and C5-6 radiculopathy.]  

During the pendency of this appeal, a February 2012 rating decision assigned a 30 percent rating to the degenerative disc disease of the cervical spine with spinal fusion from April 1, 2011 and assigned separate 10 percent ratings for the radiculopathy of the left and right upper extremities.  This grant did not constitute a full grant of the benefits sought.  Therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).   

In the May 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO, but he later withdrew his request in March 2012 and again in April 2015.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  
VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected degenerative disc disease of the cervical spine with spinal fusion and radiculopathy of the upper extremities is necessary in this case.  Review of the record reveals that the service-connected cervical spine disability that is subject to this appeal was last examined in June 2011, 4 months after his cervical spine surgery.  The examination report does not provide sufficient information to rate the cervical spine disability.  Specifically, the examination report does not provide information as to the level of severity of the radiculopathy of the upper extremities.  Also, there is no medical evidence pertinent to the cervical spine disability of record for the four years following this examination.  Thus, the Board finds that additional examination is necessary to determine the current severity of the cervical spine disability to include the level of severity of the left and right upper extremity radiculopathy.  

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment including Tricare treatment records, showing treatment of the service-connected cervical spine disability with radiculopathy of the upper extremities.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment including Tricare treatment records showing treatment of the service-connected cervical spine disability with radiculopathy of the upper extremities.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected degenerative disc disease of his cervical spine with spinal fusion with radiculopathy of the upper extremities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should specify the range of motion of the cervical spine in degrees including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically identify all symptomatology and manifestations and specify whether the cervical spine causes limitation of motion, pain, spasm, severe guarding, abnormal gait, abnormal spine contour, or ankylosis.  The examiner should specify whether the cervical spine disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should also indicate whether the cervical spine disc disease has required any periods of doctor prescribed bed rest. 
Regarding the service-connected left and right upper extremity radiculopathy, the examiner should specifically identify all symptomatology, manifestations, and functional loss due to the radiculopathy.  The examiner should indicate if this disability results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without speculating, he/she should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


